Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 10/22/21 has been entered. Claims 1 and 3-33 remain pending in the application. 
Election/Restrictions
Claims 1, 3-19, and 31-32 are allowable. The restriction requirement as set forth in the Office action mailed on 02/18/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/18/21 is partially withdrawn.  Claims 9-19 and 32 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-30 and 33 drawn to a dispenser omitting components for controlling hot or sterilizing liquid are maintained as withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by David Nelson on 10/22/21.
Cancel claims 20-30 and 33
Reasons for Allowance
Claims 1-19, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art of record fails to teach the details of the applicant’s invention as cited in each of claims 1, 9, 31 and 32. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
At least the following limitations, when considered in context, makes claims 1 and 9 inventive: “[…] when the liquid discharge command is input by the user, the controller is configured to supply power to the sterilized liquid module; and open the sterilized liquid valve and the first outlet of the discharge valve so that sterilizing liquid is discharged to the nozzle […]”. 
a controller configured to stop operation of the sterilized liquid module when discharging of liquid from the sterilized liquid tube is completed according to an input received by a user interface device […]”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In regards to the objections to the drawings and the claim rejections under 35 USC § 112, the amendment filed 10/22/21 appropriately addresses all and they are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/RG/
Examiner, Art Unit 3754

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/08/2021